Horton, C. J.:
I concur solely on the ground that the sale to Ransom on December 27, 1875, was defective and invalid, by the failure of the county officials to fully comply with the various provisions of the statutes. Owing to such non-compliance, Ransom only obtained a transfer of the taxes of 3869, while Ostertag held the subsequent tax claim of 1870. The defective proceedings in the tax sale of December, 1875; prevented that sale from wiping out the taxes of 1870; and notwithstanding such sale, owing to its defects, Ostertag was the holder of a tax certificate, and afterward a tax deed for taxes subsequent to the tax lien of Ransom, which the plaintiff purchased. Hence, in accordance with the prior rulings of this court, laid down and established long before the writer of this became a member of the court, the sidewalk tax of 1870, having never been included in the tax sale of December 27, 1875, and being unpaid, and a sale having been made therefor and a tax deed having issued on such sale, Ostertag is entitled to his taxes and the value of his improvements, although the tax sale to him was invalid, and his tax deed void. (Comp. Laws 1879, ch. 107, §142; Stebbins v. Guthrie, 4 Kas. 366; Smith v. Smith, 15 Kas. 290; Babbitt v. Johnson, 15 Kas. 252.)